EFFRON, Judge
(concurring in the result):
In this case, the primary evidence against appellant consisted of accusatory hearsay evidence in the form of a videotaped interview of a 4-year-old child by a law enforcement officer. As the majority notes, the Supreme Court has stated that the Sixth Amendment right to confrontation does not establish a per se prohibition against use of accusatory hearsay testimony. See, e.g., Ohio v. Roberts, 448 U.S. 56, 63, 100 S.Ct. 2531, 2537, 65 L.Ed.2d 597 (1980). The Supreme Court, however, has established a high hurdle that must be surmounted when the accusatory hearsay is offered under a residual exception *274to the hearsay rule, rather than under one of the traditional, or “firmly rooted,” exceptions. See Idaho v. Wright, 497 U.S. 805,110 S.Ct. 3139, 111 L.Ed.2d 638 (1990) (excluding doctor’s testimony about accusatory statement of alleged victim in child sexual abuse case under specific circumstances of case). I write separately to emphasize that my concurrence in the result is based upon the specific circumstances of this case.
In Wright, the Supreme Court stated that an accusatory hearsay statement could be admitted only if the statement bore “adequate indicia of reliability.” 497 U.S. at 815, 110 S.Ct. at 3146 (internal quotation marks omitted). The Court added that reliability could be inferred “where the evidence falls within a firmly rooted hearsay exception,” id., such as the “excited utterance” exception. Id. at 820, 110 S.Ct. at 3148; see Mil.R.Evid. 803(2), Manual for Courts-Martial, United States (1995 ed.). The Court emphasized, however, that because the residual hearsay exception did not fall within a “firmly rooted hearsay exception,” an accusatory statement offered under that exception was “presumptively barred by the hearsay rule and the Confrontation Clause.” Id. at 816-17, 110 S.Ct. at 3147-48. The presumptive exclusion could be overcome by “a showing of particularized guarantees of trustworthiness.” Id. at 818,110 S.Ct. at 3148 quoting Roberts, 448 U.S. at 66,100 S.Ct. at 2539.
The Court rejected the proposition that the guarantees of trustworthiness could be demonstrated by evidence corroborating the accusatory hearsay declarant’s statement because corroboration was not a satisfactory basis for evaluating the truth in the absence of cross-examination. Id. at 822-23, 110 S.Ct. at 3149-50. The Court emphasized that the “firmly rooted” hearsay exceptions, such as excited utterances, were based on the circumstances existing when the statement was made; the statements were deemed “so trustworthy that adversarial testing would add little to their reliability.” Id. at 820-21, 110 S.Ct. at 3148-49. The Court noted that the “particularized guarantees of trustworthiness required for admission under the Confrontation Clause” could be demonstrated only by evidence concerning the “totality of the circumstances that surround the making of the statement and that render the declar-ant particularly worthy of belief.” Id. at 820, 110 S.Ct. at 3148. As a result, the Court concluded, “unless an affirmative reason, arising from the circumstances in which the statement was made, provides a basis for rebutting the presumption that a hearsay statement is not worthy of reliance at trial, the Confrontation Clause requires exclusion of the ... statement.” Id. at 821, 110 S.Ct. at 3149. The Court declined to establish a “fixed set of procedural prerequisites to the admission of such statements at trial,” preferring that there be a case-by-case assessment based on the “totality of the circumstances.” Id. at 818-19,110 S.Ct. at 3148-49.
The majority opinion in the case before us describes the factors that indicate “particularized guarantees of trustworthiness” in terms of specific details of the interview. There are three additional factors, however, that are of concern in this case. First, the statement was made to a law enforcement officer during an investigatory interview when the focus was on appellant. Second, the interview involved a young child, implicating particular concerns as to suggestibility or manipulation. Third, the videotape omitted the 20-minute “rapport” session that preceded the child’s accusatory statements, raising questions as to what the officer said to the child immediately before she made the accusations.
Although our Court has not established a per se rule of exclusion for accusatory hearsay statements made to law enforcement officers, we have noted that such statements “must always be viewed with suspicion.” United States v. Casteel, 45 MJ 379, 382-83 (1996) (military judge properly exercised discretion to admit accusatory hearsay testimony based upon specific factors in case). The reason for such skepticism in terms of the hearsay rule is that “criminal investigators ... often ‘are not merely observing and evaluating but are seeking to build a case to prove guilt.’” United States v. Guaglione, 27 MJ 268, 274 (CMA 1988), quoting United States v. Cordero, 22 MJ 216, 223 (CMA 1986).
*275The problem of using a law enforcement interview is compounded in a child sexual abuse case because of the particular susceptibility of young children to suggestion and manipulation in the interview process, an issue which has been noted by a number of commentators. See, e.g., Myers, Taint Hearings for Child Witnesses? A Step in the Wrong Direction, 46 Baylor L.Rev. 873, 916 and n. 206 (Fall 1994); Anderson, Note, Assessing the Reliability of Child Testimony in Sexual Abuse Cases, 69 S. Cal. L.Rev. 2117, 2146 (Sept.1996). It is essential that any contact with the child, including a “rapport” session, not taint a subsequent interview. In this regard, the fact that a videotape was made of the interview, but not of the rapport session that immediately preceded it, could have raised serious questions about the guarantees of trustworthiness of this interview.
In this case, however, defense counsel— who had ample opportunity to cross-examine the interviewing officer about the rapport session — chose to focus on the content of the interview and raised no questions about the conduct of the rapport session. As a result, it is understandable that counsel on appeal has not identified anything in the record about the rapport session that would undermine the other evidence relied upon by the military judge in holding that there were sufficient guarantees of trustworthiness to admit the statement.
The military judge conducted a detailed hearing pursuant to Article 39(a), Uniform Code of Military Justice, 10 USC § 839(a), on admissibility of the videotape and concluded that the questions in the interview were “not leading or overly suggestive” and that the tape had “circumstantial guarantees of trustworthiness.” While appellant has raised generalized Sixth Amendment concerns before this Court, he has not identified specific aspects of the interview that were accusatory, suggestive, or manipulative, or that would otherwise require us to hold that the military judge erred. Under the foregoing circumstances, I agree with the majority that the military judge did not err in holding that the videotape was admissible.
The concerns I have raised about use of law enforcement interviews and failure to provide a complete videotape of the pre-interview discussion are not intended to question the integrity of the law enforcement officers in this case or in general. These concerns reflect the Supreme Court’s admonition that accusatory hearsay statements are presumptively excluded under the Confrontation Clause and that any such statements admitted into evidence must bear “particularized guarantees of trustworthiness.”
It is often necessary for law enforcement officials to use investigative techniques that involve leading or accusatory questions, and investigators often are not in a position to videotape all or part of pre-interview discussions. Such circumstances do not reflect a lack of professionalism or care, but they clearly impact on the separate issue of whether an out-of-court statement has been obtained under circumstances that guarantee trustworthiness equivalent to the trustworthiness of traditional exceptions to the hearsay rule — exceptions designed to approximate, insofar as practical, the truth-seeking attributes of in-court confrontation and cross-examination. If a witness is truly unavailable and the prosecution relies upon a videotaped interview in circumstances where the evidence raises specific questions about the conduct or reliability of the interview, such questions place a heavy burden on the prosecution to demonstrate “particularized guarantees of trustworthiness.” Moreover, if the investigators have made a videotape that omits a “rapport” session or similar activity without a reasonable explanation, that omission could well prove fatal to the admissibility of the interview if there are circumstances calling into question the conduct of the rapport session. In that regard, those persons involved in videotaping interviews of child witnesses should heed the admonition of the Court of Criminal Appeals not to “selectively videotape their contact with child witnesses — all of the interview should be taped. ____” United States v. Cabral, 43 MJ 808, 811 (1996).